Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that modified Yamato fails to disclose the claimed surface roughness and argues that the maximum height of the profile is different than the average surface roughness. These arguments are not persuasive. 

Applicant alleges that Yoshimoti discloses a “maximum height of the profile” instead of an average surface roughness. However, this is not relied upon in the combination of references on record. How the “average” surface roughness is calculated by Yoshimoti after recognition that the variable is a result effective variable does not change the fact that the surface roughness is a result effective variable. Examiner does not allege that “Rz” is a result effective variable or that the arithmetical mean is a result effective variable. These are methods by which the surface roughness can be quantified, i.e. are two 

	Applicant alleges that one of ordinary skill would recognize that the different means by which surface roughness can be expressed are not equivalent values. Examiner does not allege that they are. Examiner set forth that the surface roughness of the layer is a result effective variable such that a skilled artisan would be apprised to optimize the value in order to achieve desired results. How the skilled artisan chose to quantify the resulting surface roughness would not dissuade one from recognition that the surface roughness is a result effective variable. 

	The Office’s position is further supported by US 20150162584 which explicitly shows that the surface roughness of a separator can be quantified in a number of ways including Ra, Rp, Rz such that the expression of surface roughness does not change the surface roughness but simply would change the formula by which the expression of surface roughness is displayed (see [0090] for example). 
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 2-12, 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamato in view of US 20150207122 by Yoshitomi or US 20110300430 by Usami et al (hereinafter Usami). 

Regarding Claim 2, Yamato discloses a secondary battery comprising a negative electrode and a positive electrode having a separator disposed there between ([0026]-[0037] teaching the claimed “a positive electrode; a separator disposed between the electrodes”) and an electrolytic solution ([0037] teaching the claimed “and an electrolytic solution”). The separator is a porous film formed of polyetherimide ([0021] teaching the claimed “wherein the separator is a porous film, or a porous film laminate having a porous film integrated with a support, a main component of the porous film is a polyetherimide-based resin”).

Yamato fails to explicitly disclose the penetration rate value, however, Yamato does disclose the same material (polyetherimide) having a pore size, thickness, and air permeability which overlaps with the values disclosed in the instant specification corresponding to the claimed separator (see Yamato full disclosure for all parameters which at least overlap with the parameters of the instant separator). As such, it is the Office’s position that it would have been obvious to select values within the disclosed ranges for all required parameters of Yamato such that selection of such values would necessarily result in the claimed penetration rate, rendering obvious the claimed “and the separator has an electrolytic solution penetration rate value of 10 to 30 mm/30 minutes in an MD direction”. Examiner finds no guidance in the instant disclosure which would indicate additional parameters outside the material 

Yamato fails to disclose the surface roughness of the separator. 

However, Yoshitomi discloses the surface roughness of a porous separator is a result effective variable. Increased surface roughness increases electrolytic retention whereas it also decreases adhesion to an adjacent electrode ([0030]). As such it would require no more than routine experimentation to optimize the surface roughness of the porous separator set forth by Yamato, as taught by Yoshitomi, in order to optimize electrolytic retention and adhesion, so as to arrive at the claimed range, rendering obvious the claimed “a surface roughness (arithmetic average surface roughness Sa) of the porous film is 0.5 microns or less”.“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Alternatively, Usami discloses a separator in a secondary battery wherein the Sa of the separator, i.e. the arithmetic average, is not less than 0.3 microns ([[024]) which overlaps with the claimed range of “0.4 microns or less”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). Usami discloses the surface roughness allows for enhancement of the electrolytic holding property without increasing the space occupied by the separator ([0024]). 



	
Regarding Claim 3, Yamato fails to explicitly disclose the penetration rate value, however, Yamato does disclose the same material (polyetherimide) having a pore size, thickness, and air permeability which overlaps with the values disclosed in the instant specification corresponding to the claimed separator (see Yamato full disclosure for all parameters which at least overlap with the parameters of the instant separator). As such, it is the Office’s position that it would have been obvious to select values within the disclosed ranges for all required parameters of Yamato such that selection of such values would necessarily result in the claimed penetration rate, rendering obvious the claimed “wherein the separator has an electrolytic solution penetration rate value of 12 to 30 mm/30 minutes in a direction perpendicular to flow”. Examiner finds no guidance in the instant disclosure which would indicate additional parameters outside the material choice, separator thickness, pore size and air permeability which would be required to achieve the claimed solution penetration rate value.  

Regarding Claim 4, Yamato discloses the separator is a porous film with micro-pores ([0048] teaching the claimed “wherein the porous film of the separator has micro-pores having communicating properties”). The micropores have an average pore size of 0.01-10 microns ([0048] teaching the claimed “the micro-pores having an average pore size of 0.01 to 10 .mu.m”), an air permeability value of 0.5-120 second ([0065] teaching the claimed “the separator has an air permeability value of 0.5 to 100 seconds”) and a thickness of between 1-100 microns ([0047] teaching the claimed “the separator has a thickness 
 
Regarding Claim 5, Yamato discloses an average pore size of 0.01-10 microns ([0048] teaching the claimed “wherein micro-pores of the porous film have an average pore size of 0.05 to 5 .mu.m”).  
 
Regarding Claim 6, Yamato discloses the porosity of the separator to be 30-80% ([0050] teaching the claimed “wherein the porous film has an average aperture ratio of 40 to 80%”).  
 
Regarding Claim 7, Yamato discloses an air permeability of the separator to be 0.5-120 seconds ([0065] teaching the claimed “wherein the separator has an air permeability value of 0.5 to 50 seconds”). 
 
Regarding Claim 8, Yamato discloses the thickness of the separator to be between 1-100 microns ([0047] teaching the claimed “wherein the separator has a thickness of 15 to 50 microns”).  
 
Regarding Claim 9, Yamato discloses a current collector of the negative electrode may be copper or stainless steel ([0039] teaching the claimed “wherein a current collector of the negative electrode is a copper foil or stainless steel”).  
 
Regarding Claim 10, Yamato discloses a current collector of the positive electrode may be aluminum or stainless steel ([0039] teaching the claimed “wherein a current collector of the positive electrode is aluminum foil or stainless steel”).  
 

 
Regarding Claim 14, Yamato discloses the separator is a porous film with micro-pores ([0048] teaching the claimed “wherein the porous film of the separator has micro-pores having communicating properties”). The micropores have an average pore size of 0.01-10 microns ([0048] teaching the claimed “the micro-pores having an average pore size of 0.01 to 10 .mu.m”), an air permeability value of 0.5-120 second ([0065] teaching the claimed “the separator has an air permeability value of 0.5 to 100 seconds”) and a thickness of between 1-100 microns ([0047] teaching the claimed “the separator has a thickness of 10 to 60 .mu.m”). The porosity is between 30-80% ([0050] teaching the claimed “the porous film has an average aperture ratio of 30 to 80%”).  

Regarding Claim 15, Yamato discloses an average pore size of 0.01-10 microns ([0048] teaching the claimed “wherein micro-pores of the porous film have an average pore size of 0.05 to 5 .mu.m”).  



Regarding Claim 17, Yamato discloses an average pore size of 0.01-10 microns ([0048] teaching the claimed “wherein the micro-pores of the porous film have an average pore size of 0.05 to 5 .mu.m”).  

Regarding Claim 18, Yamato discloses the porosity of the separator to be 30-80% ([0050] teaching the claimed “wherein the porous film has an average aperture ratio of 40 to 80%”).  
 
Regarding Claim 19, Yamato discloses the porosity of the separator to be 30-80% ([0050] teaching the claimed “wherein the porous film has an average aperture ratio of 40 to 80%”).  

Regarding Claim 20, Yamato discloses the porosity of the separator to be 30-80% ([0050] teaching the claimed “wherein the porous film has an average aperture ratio of 40 to 80%”).  

Regarding Claim 21, Yamato discloses the porosity of the separator to be 30-80% ([0050] teaching the claimed “wherein the porous film has an average aperture ratio of 40 to 80%”).  

Regarding Claim 22, Yamato discloses the porosity of the separator to be 30-80% ([0050] teaching the claimed “wherein the porous film has an average aperture ratio of 40 to 80%”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721